DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

Regarding claims 25 and 27 claim limitations “ means for communicating, means for performing ” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language (e.g., “for…”) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 25 and 27 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (see Figs. 4, 5, 13, 14, specification, para 64-75 and 111-128).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11, 363,630 B2  hereinafter Patent ‘630 in view of Zhang et al(US 2020/0374848 A1) hereinafter Zhang ‘848. The pending claims are an obvious variation of the patented claims as both sets of claims are directed to indication of a reference starting subcarrier in a frequency band. To establish the double patenting rejection pending independent claim 1 is rejected as being obvious under the combination of Patent ‘848 claim 1 and Zhang ‘848 is shown below as an example.

Regarding claim 1, Patent ‘630 teaches, communicating, by the first wireless communication device with the second wireless communication device, a first configuration indicating a plurality of bandwidth parts in the frequency band(Claim 1, communicating, by a first wireless communication device with a second wireless communication device, a first configuration indicating a plurality of bandwidth parts in a frequency band), 
the plurality of bandwidth parts based on an expected channel access pattern associated with a listen-before-talk (LBT) in the frequency band, wherein each bandwidth part of the plurality of bandwidth parts includes one or more resource blocks of the plurality of resource blocks; and communicating(claim 1, frequency band including at least a first set of interlaced frequency resource blocks interlaced with a second set of interlaced frequency resource blocks across the plurality of bandwidth parts, wherein the first set of interlaced frequency resource blocks and the second set of interlaced frequency resource blocks across the plurality of bandwidth parts are defined with respect to a common frequency resource block) , by the first wireless communication device with the second wireless communication device, a first communication signal in a first bandwidth part of the plurality of bandwidth parts based on an LBT result(Claim 1, first communication signal using at least a portion of the first set of interlaced frequency resource blocks within a first bandwidth part of the plurality of bandwidth parts based on a first listen-before-talk (LBT) result).
Patent ‘630 does not explicitly teach, a method of wireless communication, comprising: communicating, by a first wireless communication device with a second wireless communication device, an indication of a reference starting subcarrier in a frequency band for a plurality of resource blocks, each of the plurality of resource blocks including a plurality of subcarriers in the frequency band, wherein: 
the reference starting subcarrier is a lowest-frequency subcarrier of a lowest indexed resource block of the plurality of resource blocks; and the indication indicates the lowest-frequency subcarrier of the lowest indexed resource block of the plurality of resource blocks with respect to a reference frequency location;
Zhang ‘848 teaches,  a method of wireless communication, comprising: communicating, by a first wireless communication device with a second wireless communication device( see para 95, 98 and Fig. 5, the network node sending indication of starting subcarrier information  for RBs to UE), each of the plurality of resource blocks including a plurality of subcarriers in the frequency band( para 67, 95, 98, a physical resource block(PRB) comprising 12 subcarriers), wherein: an indication of a reference starting subcarrier in a frequency band for a plurality of resource blocks ( see para 95, 98 and Fig. 5,  the RB group is generated by grouping RBs from a low frequency to a high frequency and starting from the frequency domain reference point); and
the reference starting subcarrier is a lowest-frequency subcarrier of a lowest indexed resource block of the plurality of resource blocks; and the indication indicates the lowest-frequency subcarrier of the lowest indexed resource block of the plurality of resource blocks with respect to a reference frequency location ( see para 95, 98 and Fig. 5,  Frequency domain reference point B as shown in Fig. 5,  wherein the RB group is generated by grouping RBs from a low frequency to a high frequency and starting from the frequency domain reference point).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Patent ‘630 by incorporating the RB indication method of Zhang ‘848, since such modification would enable to flexibly indicate a type of system information that needs to be sent, to implement, by using fewer resource overheads, that the terminal device can correctly receive the system information of the type on a physical resource carrying the system information, as suggested by Zhang ‘848 (see para 4-5).
Claims 2-30 of the instant application are similarly rejected as being unpatentable over claims 1-12 of the Patent ‘630 and Zhang ‘848. 

Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-10, 13-18, 20, 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over  Do et al US (2020/0059961 A1) in view of Zhang et al(US 2020/0374848 A1).
Regarding claims 1, 13, 25 and 28,  Do ‘961 teaches, an apparatus (para 162-164 and Fig. 17), comprising: a memory(para 162-164 and Fig. 17 memory 1704); a transceiver(para 162-164 and Fig. 17 transceiver 1706); and at least one processor coupled to the memory and the transceiver(para 162-164 and Fig. 17 processor coupled to memory 1704 and transceiver 1706), wherein the apparatus is configured to: 
communicate, with the wireless communication device( para 116 and Figs. 2, 6, the base station 202( first device)  communicating with wireless device 212(second wireless device)), a first configuration indicating a plurality of bandwidth parts in the frequency band( see para 116 and Figs. 2, 6, the base station transmitting configuration indicating bandwidth parts(BWPs) that may be utilized by the wireless device 212), the plurality of bandwidth parts based on an expected channel access pattern associated with a listen-before-talk (LBT) in the frequency band( see para 116-117 and Fig. 6, the base station indicating plurality of BWPs that may be utilized by the wireless device 212 after performing LBT procedure), wherein each bandwidth part of the plurality of bandwidth parts includes one or more resource blocks of the plurality of resource blocks(see para 4, 95, BWPs comprising plurality of resource blocks); and
39 49606.523US02Qualcomm Ref. No. 182083C1communicate, with the wireless communication device, a first communication signal in a first bandwidth part of the plurality of bandwidth parts based on an LBT result( see para 116-117 and Fig. 6, base station communicating with the wireless device based on result of LBT procedure performed  to determine whether one or more channels correspond to the multiple BWPs of the interlace design are available).  
	Do ‘961 does not explicitly teach, communicate, with a wireless communication device, an indication of a reference starting subcarrier in a frequency band for a plurality of resource blocks, each of the plurality of resource blocks including a plurality of subcarriers in the frequency band, wherein: the reference starting subcarrier is a lowest-frequency subcarrier of a lowest indexed resource block of the plurality of resource blocks; and  the indication indicates the lowest-frequency subcarrier of the lowest indexed resource block of the plurality of resource blocks with respect to a reference frequency location;
Zhang ‘848 teaches,  communicate, with a wireless communication device, an indication of a reference starting subcarrier in a frequency band for a plurality of resource blocks( see para 95, 98 and Fig. 5, the network node sending indication of starting subcarrier information  for RBs to UE), each of the plurality of resource blocks including a plurality of subcarriers in the frequency band( para 67, 95, 98, a physical resource block(PRB) comprising 12 subcarriers), wherein: 
the reference starting subcarrier is a lowest-frequency subcarrier of a lowest indexed resource block of the plurality of resource blocks( see para 95, 98 and Fig. 5,  the RB group is generated by grouping RBs from a low frequency to a high frequency and starting from the frequency domain reference point); and
 the indication indicates the lowest-frequency subcarrier of the lowest indexed resource block of the plurality of resource blocks with respect to a reference frequency location( see para 95, 98 and Fig. 5,  Frequency domain reference point B as shown in Fig. 5,  wherein the RB group is generated by grouping RBs from a low frequency to a high frequency and starting from the frequency domain reference point).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Do ‘961 by incorporating the RB indication method of Zhang ‘848, since such modification would enable to flexibly indicate a type of system information that needs to be sent, to implement, by using fewer resource overheads, that the terminal device can correctly receive the system information of the type on a physical resource carrying the system information, as suggested by Zhang ‘848 (see para 4-5).
Regarding claims 2, 14, 26 and 29, the combination of Do ‘961 and Zhang ‘848 teaches all of the claim limitations, Do ‘961 further teaches, wherein the frequency band includes a plurality of channels, and wherein each bandwidth part of the plurality of bandwidth parts includes one or more channels of the plurality of channels (see Do ‘961, para 93-94 and Fig. 3, the BW comprising multiple channels and each of the BWP comprises multiple channels).  
Regarding claims 3, 15, 27 and 30, the combination of Do ‘961 and Zhang ‘848 teaches all of the claim limitations, Do ‘961 further teaches, performing, by the first wireless communication device, a first LBT in a first channel of the plurality of channels within the first bandwidth part (see Do ‘961, para 94, 116 and Figs. 3, 6, performing LBT on each of the BWPs plurality of channels); and performing, by the first wireless communication device, a second LBT in a second channel of the plurality of channels within the first bandwidth part, wherein the communicating the first communication signal includes( see Do ‘961, para 94, 116 and Figs. 3, 6, performing LBT on each of the BWPs plurality of channels);38 49606.523US01Qualcomm Ref. No. 182083communicating, by the first wireless communication device with the second wireless communication device, the first communication signal in the first channel based on the LBT result associated with the first LBT and the second LBT( see Do ‘961, para 116-117 and Fig. 6, base station communicating with the wireless device based on result of LBT procedure performed  to determine whether one or more channels correspond to the multiple BWPs of the interlace design are available).  
Regarding claims 4 and 16 the combination of Do ‘961 and Zhang ‘848 teaches all of the claim limitations, Do ‘961 further teaches, wherein the first bandwidth part includes at least two non- contiguous channels of the plurality of channels(see Do ‘961,  para 101 and Fig. 4, non-contiguous BWPs (BWP12 and BWP5) are CA).
Regarding claims 5 and 17 the combination of Do ‘961 and Zhang ‘848 teaches all of the claim limitations, Do ‘961 further teaches, wherein: the plurality of channels includes a common primary channel; and each bandwidth part of the plurality of bandwidth parts includes the common primary channel wherein the plurality of channels includes a common primary channel (see Do ‘961, para 94 and Fig. 3, one LBT channel per BWP, the LBT channel maybe interpreted as primary channel) and wherein each bandwidth part of the plurality of bandwidth parts includes the common primary channel (see Do ‘961, para 94 and Fig. 3, one LBT channel per BWP, the LBT channel maybe interpreted as primary channel).
Regarding claims 6 and 18 the combination of Do ‘961 and Zhang ‘848 teaches all of the claim limitations, Do ‘961 further teaches, wherein each bandwidth part includes one or more contiguous channels of the plurality of channels(see Do ‘961, para 93-95 and Figs. 3-4, plurality of contiguous channels being used within each of the BWP). 
 	Regarding claims 8 and 20  the combination of Do ‘961 and Zhang ‘848 teaches all of the claim limitations, Do ‘961 further teaches determining, by the first wireless communication device, the reference starting subcarrier in the frequency band for the plurality of resource blocks(para 67, 95, 98 and Fig. 5), wherein each channel of the plurality of channels includes one or more resource blocks of the plurality of resource blocks(para 67, 95, 98, a physical resource block (PRB) comprising 12 subcarriers).  
Regarding claims 9 and 23  the combination of Do ‘961 and Zhang ‘848 teaches all of the claim limitations, Do ‘961 further teaches, determining, wherein the determining is based on a guard band of a bandwidth part including a largest bandwidth among the plurality of bandwidth parts( see Do ‘961, para 93.  96 and Figs. 3, the starting subcarrier (interlace 1) being determined for the BWP1 with largest guard band).  
Regarding claims 10 and 24 the combination of Do ‘961 and Zhang ‘848 teaches all of the claim limitations, Do ‘961 further teaches, wherein the determining is based on a guard band of a bandwidth part including a smallest bandwidth among the plurality of bandwidth parts(see Do ‘961, para 98-100 and Figs. 4, starting subcarrier for BWP2 with smallest guard band is selected).
  
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Do ‘961 and Zhang ‘848  as applied to claims above, and further in view of Cao et al(US 2018/0295651 A1).
Regarding claims 7 and 19, the combination of Do ‘961 and Zhang ‘848 teaches, communicating, by the first wireless communication device with the second wireless communication device (see Do ‘961, para 116-117 and Fig. 6, base station communicating with the wireless device).
The combination of Do ‘961 and Zhang ‘848 does not explicitly teach, communicating, a second configuration indicating a frequency-hopping pattern for the common primary channel; frequency-hopping, by the first wireless communication device, the first bandwidth part based on the frequency-hopping pattern; and communicating, by the first wireless communication device with the second wireless communication device, a second communication signal in the frequency-hopped first bandwidth part.  
	Cao ‘651 teaches, communicating, a second configuration indicating a frequency-hopping pattern for the common primary channel(see para 180, 202-203 and Fig. 7, base station transmitting hopping pattern to UE); frequency-hopping, by the first wireless communication device, the first bandwidth part based on the frequency-hopping pattern(see para 180, 204-205 and Fig. 7, frequency hopping according to the hopping pattern to communicate with UE); and communicating, by the first wireless communication device with the second wireless communication device, a second communication signal in the frequency-hopped first bandwidth part (see para 180, 204-205 and Fig. 7, frequency hopping  within BWP according to the hopping pattern to communicate with UE). 
 	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of  Do ‘961 and Zhang ‘848  by incorporating the frequency hopping method of Cao ‘651, since such modification would enable to improve the network system with more efficient utilization of the network resources, as suggested by Cao ‘651(see para 30).
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474